On behalf of the delegation of the Socialist 
Republic of Viet Nam, I should like to extend to 
Mr. Hollai, of Hungary, warmest con¬gratulations 
on his election to the high office of Presi¬dent 
of the thirty-seventh session of the General 
Assembly, and express my conviction that with his 
eminent talents and wealth of experience he will, 
together with other members of the General 
Com¬mittee, guide the work of the present session 
to fruitful results.
80.	We are living in a period of complex 
upheavals and difficult challenges. The creative 
labour and the economic and other achievements of 
the world's peoples in the past 37 years are in 
danger of being destroyed by the tension clouding 
the international situation. In the hope of 
extricating itself from the prolonged economic 
recession and coping with the growth of the 
forces of peace, democracy, national independence 
and social progress, and in an attempt to 
continue to impose its will on other peoples, 
during the past three years the United States—in 
collusion with other reactionary forces—has 
launched a global counterattack against the 
independence and sover¬eignty of peoples and 
against world peace. It has stepped up the arms 
race to an unprecedented level in its quest for 
military supremacy. Billions of dollars have been 
spent on the production of weapons of mass 
destruction, including the neutron bomb. It has 
decided to deploy medium-range missiles in 
Western Europe, shamelessly proclaimed the 
doctrine of a for limited nuclear warfare , 
introduced the rapid deployment force into the 
region of the Persian Gulf, reinforced its fleet 
in the Caribbean Sea and built new military bases 
in the Indian Ocean, with a view to preparing for 
aggression and intervention in every continent, 
thus creating new hotbeds of tension in various 
regions of the globe.
81.	This adventurist and bellicose policy 
constitutes an extremely grave threat to 
international peace and security, and runs 
counter to the aspirations of billions of people 
throughout the world. The collusion between the 
ring-leader of imperialism and international 
reactionary forces is a cause of tension and 
could lead to an explosive situation. More than 
ever before the struggle for international peace 
and security is an urgent and primary task for 
all peoples. With the exception of the 
military-industrial complexes of the imperialist 
Powers seeking excessive profits from war and the 
arms race, nobody today profits from war. The 
profound aspirations to peace of billions of 
peo¬ple are what give the peace movement 
unprecedented power, capable of staying the 
armored hands of the imperialist and reactionary 
forces. The united efforts of and the 
co-ordinated struggle carried on by the socialist 
countries, the non-aligned countries and the 
forces of peace and democracy in the Western 
coun¬tries have a great opportunity of averting 
the danger of a nuclear war and countering the 
warlike and aggres¬sive policy of the 
imperialists and international reactionaries.
82.	Having undergone 35 consecutive years of 
war while the rest of the world was enjoying the 
longest period of peace in the century, the 
Vietnamese people are profoundly conscious of the 
significance of peace. Together with all 
peace-loving forces on this planet, our people 
have waged and are still waging an untiring 
struggle for national independence, foiling one 
after another all the schemes of imperialism and 
inter¬national reaction, aimed at turning 
South-East Asia into the hotbed for a new world 
war.
83.	In the past several months alone, 15 
million Viet¬namese have participated in 
demonstrations, briefings and seminars and have 
signed petitions in response to a nationwide 
campaign for peace and disarmament. We 
unreservedly support the peace and disarmament 
initiatives put forward by the socialist and 
non-aligned countries. In particular, we highly 
appreciate the unilateral commitment of the 
Soviet Union not to be the first to use nuclear 
weapons, and see in this a gesture of historic 
importance. If, like the Soviet Union, all 
nuclear Powers—and first of all the United States 
of America—were to make similar commit¬ments, the 
possibility of rebelling the danger of a 
devastating nuclear war would immediately become 
a reality, even at a time when the major Powers 
have not yet reached an agreement on disarmament. 
The new proposals of the Soviet Union, announced 
by Foreign Minister Gromyko to the General 
Assembly at the 13th meeting, once again prove 
that the Soviet Union spares no effort to prevent 
war and to defend world peace. Likewise, we give 
our full support to the proposal of the Soviet 
Union and the Secretary- General for a conference 
of States Members of the Security Council at the 
highest possible level to seek a solution to 
problems relating to international peace and 
security.
84.	As an Asian country bordering the Pacific 
Ocean and the Indian Ocean, Viet Nam warmly 
welcomes the initiatives of India and other 
non-aligned countries, aimed at making the Indian 
Ocean a zone of peace. Likewise, we firmly 
support the proposal of the Mongolian People's 
Republic on the signing of a convention on 
non-aggression and non-use of force in relations 
among countries in Asia and the Pacific. The 
implementation of these proposals would 
consti¬tute an effective contribution to 
international peace and security.
85.	Those who have a conscience cannot remain 
indifferent to the abominable crimes perpetrated 
by the Israeli aggressors against the innocent 
civilian population of Lebanon and Palestine. The 
atrocious massacres in Lebanon are reminiscent of 
the crimes committed by the Hitlerites during the 
Second World War, by the American aggressors at 
My Lai during the Viet Nam War and by the Pol Pot 
clique in Kam¬puchea. As long as murderers in the 
Middle East of the Hitler and Pol Pot type remain 
unpunished, slaughters such as those committed in 
Lebanon will not be the last crimes against 
humanity. The Govern¬ment of the United States 
cannot clear itself of the crimes of aggression 
and genocide of the Israeli Zionists.
86.	Together with all of progressive mankind, 
the Vietnamese people indignantly condemn the 
Israeli aggressors and those who have provided 
them with billions of dollars, and weapons, and 
we demand due punishment for those aggressors. 
Once again, we reaffirm the resolute support of 
the people and the Government of the Socialist 
Republic of Viet Nam for the just struggle of the 
PLO, the Syrian Arab Republic, Lebanon and other 
Arab countries against the Israeli aggressors and 
their protectors. Israel must withdraw all its 
troops from all the Arab terri¬tories it has 
illegally occupied. A just solution for the 
situation in the Middle East cannot be achieved 
unless and until the legitimate rights of the 
Palestinian people, whose sole authentic 
representative is the PLO, are guaranteed, 
including the right to found their own 
independent and sovereign State. Any separate 
solution is aimed only at dividing the Arab 
coun¬tries and encouraging the aggressors, and is 
certainly doomed to failure.
87.	The present situation in southern Africa 
is causing us no less concern. Unless checked in 
time, the crimes being committed in the Middle 
East may be repeated in southern Africa, where 
the Pretoria racists are pursuing a ferocious 
policy of apartheid, violently opposing the 
struggle of the peoples of Namibia and South 
Africa for national liberation, and launching 
piratical attacks against Angola, Mozambique and 
the other front-line States. The Vietnamese 
people wishes to express its profound sympathy 
and firm support for the just cause of the 
peoples of Namibia and South Africa, under the 
leadership of SWAPO and the African National 
Congress JVC], respectively, as well as that of 
the front-line States. We fully support all 
measures taken by Angola to deliver a well- 
deserved riposte to the aggressors.
88.	We totally support the struggle of the 
people of Seychelles and of Madagascar against 
imperialist subversion and intervention. We 
demand that the United States return Diego Garcia 
to Mauritius.
89.	The Vietnamese people resolutely stand by 
the peoples of Cuba, Nicaragua and Grenada in 
their current struggle against the threat of 
aggression and in defense of the fruits of 
revolution. We fully sup¬port the peoples of El 
Salvador, Chile and other Latin American peoples 
in their fight against their dictatorial regimes. 
Our special sympathy goes to the Puerto Rican 
people in their struggle for independence from 
colonial domination. In their struggle to regain 
sover-eignty over the Malvinas Islands, the 
people of Argen¬tina can rely on the solidarity 
of the Vietnamese people.
90.	The Government and people of Viet Nam 
vehemently condemn the policies of the 
imperialist countries which use political 
pressure and carry out hostile acts to interfere 
in the internal affairs of the Polish People's 
Republic, with a view to wiping out the socialist 
achievements of the Polish people.
91.	We resolutely support the Government of 
the Democratic Republic of Afghanistan and the 
fraternal Afghan people in their struggle against 
the imperialists' and international 
reactionaries' undeclared war, in defense of 
their independence and sovereignty, and to 
safeguard the fruits of the April revolution. We 
unreservedly support the just struggle of the 
Korean people for the reunification of their 
fatherland. The persistent struggle waged by the 
people of Western Sahara for their national 
independence as well as that waged by the people 
of Cyprus for their territorial integrity enjoys 
the constant and firm support of the Vietnamese 
people.
92.	Having suffered from the yoke of 
colonialism and having had to wage a protracted 
struggle against the aggressors, the Vietnamese 
people fully and consistently support the 
struggle of the peoples in Asia, Africa and Latin 
America for the elimination of the last vestiges 
of colonialism, for the defense of their national 
independence and for the building of a new, just 
and equitable international economic order.
93.	We are of the view that at this juncture, 
when the burdens of the economic crisis and of 
the arms race are weighing so heavily on the 
developing coun¬tries and when the United States 
is resorting to its policy of embargo and 
economic sanctions to impose its will on other 
peoples, the struggle of the peoples of Asia, 
Africa and Latin America to build a new 
international economic order is of necessity 
linked with the common struggle of the peoples of 
the world for peace and disarmament and against 
the imperialist policy of aggression and 
intervention. The experiences of the past years 
have taught us that only by waging a struggle on 
the economic, political and other fronts can the 
peoples of the developing countries become 
masters of their own political destiny and 
natural resources and force concessions from 
imperialism.
94.	The causes of world tension in the past 
three years are precisely those that threaten 
peace and stability in the South-East Asian 
region.
95.	After failing in their attempts at 
collusion with United States imperialism in 
holding back the com¬plete victory of the 
Vietnamese, Lao and Kampuchean peoples in their 
wars of resistance for national salva¬tion, the 
reactionary elements in the Beijing ruling 
circles have considered the emergence of a 
unified Viet Nam as the biggest obstacle to their 
strategy of expansionism in South-East Asia. 
Since 1975, China has used the Pol Pot clique as 
its essential instrument to weaken Viet Nam and 
to carry out its policy of expansionism. Since 
the overthrow of the Pol Pot clique and China's 
defeat in February 1979 in its war of aggression 
against Viet Nam, the new leaders of the modern 
for Middle Empirefor  have waged a war of 
destruction in all fields against Viet Nam and 
the other Indo-Chinese countries. At the same 
time, they have kept oh using the remnants of the 
Pol Pot troops and have fabricated the so-called 
Kampuchean prob¬lem in a bid to reinforce their 
collusion with the United States and other 
reactionary forces against the three Indo-Chinese 
peoples and to incite confron¬tation between the 
Indo-Chinese countries and those which are 
members of ASEAN, with a view to under¬mining 
peace and stability in South-East Asia so that 
China may fish in the troubled waters.
96.	In order to conceal its expansionist and 
hegemonist schemes, China has fabricated the 
so-called Vietnamese threat to the ASEAN 
countries, with a view to inciting the latter to 
oppose Viet Nam and sowing disorder in South-East 
Asia.
97.	It is necessary to point out that this is 
not the first time that the aggressors have used 
such a pretext to justify their acts of 
aggression against Viet Nam. As is widely known, 
in 1964 the United States con¬cocted the for 
Tonkin Gulf incident for  as a pretext for 
unleashing its air and naval war of destruction 
against the Democratic Republic of Viet Nam. What 
the Bering expansionists are now doing is just a 
repetition of the shameful acts committed in the 
past by the colonialists and imperialists against 
Viet Nam.
98.	At present, China requires the settlement 
of the so-called Kampuchean problem as a 
pre-condition for the normalization of relations 
between Viet Nam and China and claims that it is 
the root cause of the Sino- Viet Nam conflict. 
Yet it is only too evident that since early 1978 
China has used the question of the Hoa 
people—Vietnamese of Chinese descent—to launch a 
campaign of subversion against Viet Nam, as it 
did against Indonesia in 1965 and to invade India 
in 1962. They will certainly resort to similar 
pretexts when they find it necessary to provoke 
conflicts with other coun¬tries in South-East 
Asia.
99.	History has proved that policies based on 
fabrica¬tions are always doomed to failure. At 
present more and more people have become aware of 
the fact that the so-called Kampuchean problem is 
in essence China's opposition to Viet Nam and the 
other Indo- Chinese countries, and not in the 
least a conflict between the ASEAN and the 
Indo-Chinese countries. The latest developments 
in South-East Asia have further enlightened world 
public opinion about the fact that the Beijing 
leaders are the only ones who do not want peace 
or stability in that region. China has time and 
again rejected all our proposals aimed at easing 
tension on the Viet Nam-China border and at 
resuming talks between the two countries to find 
a peaceful solution to the disputes. Moreover, 
China has sought all ways and means to sabotage 
the dialogue between the Indo-Chinese and the 
ASEAN countries to settle matters relating to 
peace and stability in the region.
100.	Despite the hostile policy being pursued 
at pres¬ent by the Chinese leaders against Viet 
Nam and the other countries of Indo-China, the 
Vietnamese people never look upon the Chinese 
people as their enemies. Bearing in mind the 
age-old friendship between the two peoples, we 
believe that the present abnormality in the 
relations between Viet Nam and China is only a 
temporary phenomenon. It has been our consistent 
policy, and still is, to persevere in peaceful 
negotia¬tions to settle all differences between 
the two coun¬tries. We stand ready to resume the 
Viet Nam-China talks at any level, at any place 
and at the earliest pos¬sible time, with the aim 
of normalizing relations between the two 
countries.
101.	With the desire to promote reconciliation 
among the countries in the South-East Asian 
region, the
Minister for Foreign Affairs of the Lao People's 
Democratic Republic, on behalf of the 
Indo-Chinese countries, sent a letter dated 15 
September 1982 to the ASEAN countries further 
clarifying the proposals made by the Conference 
of Foreign Ministers of the Lao People's 
Republic, Kampuchea and Viet Nam, held in July 
1982 in Ho Chi Minh City, on settling questions 
relating to peace and stability in South-East 
Asia. We regard these proposals as matters to be 
negotiated between the two groups of countries. 
We are ready to listen to other views and to 
respond positively to the legitimate concerns of 
the ASEAN countries. We hold that the two sides 
should respect each other's legitimate interests, 
that they should respect the principles of 
equality, mutual respect, non-imposition of one 
side's views upon the other and non-interference 
from out¬side. Only in those conditions can all 
issues con¬cerning South-East Asia be settled 
properly and peace and stability in the region be 
guaranteed.
102.	The situation in Kampuchea is developing 
favorably. Under the leadership of the Government 
of the People's Republic of Kampuchea, the 
Kam¬puchean people have over the past three years 
overcome their most serious difficulties and 
hardships and thus have continued the miraculous 
rebirth of their nation after the nightmare 
caused by the Pol Pot genocidal clique. World 
public opinion particularly welcomes the policy 
of national unity and concord of the Government 
of the People's Republic of Kam¬puchea as 
expounded in a recent statement by Mr. Hun Sen, 
Vice-President of the Council of Ministers and 
Minister for Foreign Affairs, concerning those 
Kampucheans who are still in the ranks of the Pol 
Pot clique or are collaborating directly or 
indirectly with them. If they cease this 
collaboration and respect the Constitution of the 
People's Republic of Kam¬puchea, they will be 
entitled to enjoy all rights of citizenship, 
including the right to stand for and vote in 
Kampuchea's free elections, in the presence of 
foreign observers. With its foreign policy of 
peace and non- alignment, the People's Republic 
of Kampuchea, together with other countries in 
the Indo-Chinese peninsula, is playing an 
increasingly active role as a factor for peace 
and stability in South-East Asia.
103.	We make this appeal to the international 
com¬munity: if for the time being it is unable 
actively to assist the Kampuchean people in 
accelerating their rebirth and to promote 
dialogue and reconciliation between the 
Indo-Chinese and ASEAN countries, at least 
refrain from doing anything that may poison the 
atmosphere, which is improving in this region.
104.	As a Member of the United Nations, the 
Socialist Republic of Viet Nam hopes that the 
Organization will do its best to perform the 
noble tasks entrusted to it by the peoples of the 
world. It is regrettable; however, that 
throughout the 37 years of its existence, in 
spite of the goodwill and com¬mendable efforts of 
many Member States, the United Nations has not 
yet fulfilled the aspirations of mankind. The 
great changes brought about by the peoples of the 
world in that period of time in their struggle 
for peace, democracy, national independence and 
social progress have all taken place outside the 
United Nations.
105.	In the course of the struggle of the 
Indo- Chinese peoples and countries in the 
Moodiest war in history, the United Nations did 
not recognize the right of the Indo-Chinese 
people to be represented, while the imperialist 
and reactionary forces hostile to those three 
peoples had an important voice in this 
Organization. Today, when the peoples of the 
world greatly rejoice at the rebirth of the 
Kampuchean people who survived the genocide, the 
criminals of the Pol Pot genocidal clique and 
their accomplices in the for coalition government 
of Democratic Kampucheafor  have not yet been 
ousted from this body. However, the rebirth of 
the Kampuchean people is absolutely irreversible. 
All attempts to reimpose the genocidal regime on 
Kampuchea will certainly fail.
106.	Mankind now faces extremely severe 
trials. World peace and international security 
are being threat¬ened by the frantic arms race 
and the policy of insti¬gating chaos in the 
world. In such a situation, the peoples of the 
world are urging the United Nations to discharge 
its responsibility to history. We believe that in 
order to strengthen the role and effectiveness of 
this Organization and to turn it into a real 
instrument of peace and international 
co-operation it is essential that Member States 
strictly respect the purposes and principles of 
the Charter and refrain from turning this 
Organization into an instrument for interfering 
in the internal affairs of other States and 
infringing the sovereignty of other peoples. The 
United Nations can accomplish its historic 
mission only if it supports the struggle of the 
peoples for justice and responds to the ardent 
aspirations of billions of people on our planet 
for the maintenance of world peace, the defense 
of the national independence of peoples, the develop¬ment 
of international co-operation and the building of 
a prosperous and happy life for all. The 
Socialist Republic of Viet Nam will spare no 
effort to make its contribution to that noble 
cause.
